  Case 2:21-cv-00264-JAW Document 1 Filed 09/13/21 Page 1 of 5                       PageID #: 1




                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE

 JENNIFER PHAIR, AS PERSONAL  *
 REPRESENTATIVE     OF   THE  *
 ESTATE OF ROBERT L. PHAIR,   *
 JR.,                         *                                   CIVIL ACTION
                              *
     Plaintiff                *                                    DOCKET NO.:
                              *
 v.                           *
                              *
 GREAT PLAINS TRUCKING, INC., *
                              *
     Defendant                *

                      COMPLAINT AND DEMAND FOR JURY TRIAL

                                               PARTIES

      1.       Plaintiff Jennifer Phair (“Jenn” or “Plaintiff”) is the Personal Representative of the

Estate of Robert L Phair, Jr. (“Robert”), who died on January 18, 2021, at the age of 64. Jenn is

Robert’s daughter.

      2.       Until his death, Robert was a resident of Livermore Falls, Androscoggin County,

Maine.

      3.       Jenn is a resident of Barlett, New Hampshire.

      4.       Defendant Great Plains Trucking, Inc. (“Defendant”) is a corporation that provides

inter-state trucking services, with its principal place of business in Salina, Kansas.

      5.       At all times relevant to this action, Ronald L. Schmidt (“Schmidt”) was an

employee and/or agent of Defendant, acting within the scope of his duties. Accordingly, Defendant

is vicariously liable for Schmidt’s actions.

                                    JURISDICTION AND VENUE

      6.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332, because:
  Case 2:21-cv-00264-JAW Document 1 Filed 09/13/21 Page 2 of 5                      PageID #: 2




(a) there is complete diversity of citizenship between Plaintiff and Defendant and (b) the amount

in controversy exceeds $75,000.

      7.       Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391, because the actions

complained about herein occurred in the State of Maine, Androscoggin County.

                                                  FACTS

      8.       On January 4, 2021 at approximately 5:08pm, Robert was driving a 2015 Ford

pickup truck northbound on Route 4/Turner Road in Auburn, Maine.

      9.       Schmidt was driving a tractor and semi-trailer owned by Defendant.

      10.      Schmidt left Wallingford Equipment Co., Inc., a motorsports store located at 2527

Turner Road and turned onto Blanchard Road.

      11.      Schmidt then negligently attempted to execute a left-hand turn from Blanchard

Road onto Turner Road (Route 4), causing the trailer to block the roadway.

      12.      At the same time and place, Robert was driving north on Route 4.

      13.      As a direct and proximate result of the negligence of Defendant, Robert crashed

into Defendant’s trailer.

      14.      In addition to negligently executing the left-hand turn and blocking oncoming

traffic, Defendant’s tractor-trailer violated Federal regulations requiring reflectors on the side of

the tractor-trailer. See, e.g.,, 49 CFR § 393.9(b).

       15.     The violation of Federal law was done with deliberate indifference, recklessness

and actual or implied malice, creating a significant danger and risk of harm to other vehicles on

the public roads, including Robert’s vehicle.

      15.      As a result of the crash, Robert suffered serious and life-threatening injuries, and

was transported by ambulance to Central Maine Medical Center, where he remained until January
  Case 2:21-cv-00264-JAW Document 1 Filed 09/13/21 Page 3 of 5                          PageID #: 3




18, 2021.

       16.      On January 18, 2021. Robert died as a result of the injuries caused by the negligence

of Defendant.

                                 COUNT I. WRONGFUL DEATH

       17.      Plaintiff re-alleges all preceding paragraphs as if set forth herein.

       18.      At all times material to this Complaint, Defendant Great Plains Trucking, Inc., by

and through its employees and agents, including Ronald L. Schmidt owed a duty to operate its

trucks in a reasonable manner.

       19.      Defendant breached its duties of care by, among other things:

                (a) failing to observe and respond to the movements of other vehicles;

                (b) failing to yield to oncoming traffic;

                (c) making a left-hand turn into oncoming traffic;

                (d) violating federal and state trucking regulations, including, inter alia, 49 CFR §

                    393.9(b); and

                (e) in other respect driving without sufficient regard for the safety of other

                    motorists.

        20.     As a direct and proximate result of Defendant’s negligence, Robert Phair suffered

severe injuries and later died as a result of those injuries.

        21.     As a direct and proximate result of Defendant’s negligence, Plaintiff has suffered

emotional distress, loss of care, comfort, and companionship, pecuniary losses, and funeral

expenses.

                                      COUNT II. SURVIVAL

        22.     Plaintiff re-alleges all preceding paragraphs as if set forth herein.
  Case 2:21-cv-00264-JAW Document 1 Filed 09/13/21 Page 4 of 5                      PageID #: 4




       23.     As a direct and proximate result of Defendant’s negligence, Robert Phair endured

a period of conscious pain and suffering prior to his death.

                             COUNT III. PUNITIVE DAMAGES

       24.     Defendant elected to place its own business interests above the safety of public,

by modifying its trucks to obscure and eliminate reflectors on the side of the truck in violation of

Federal motor vehicle safety standards.

       25.     Such conduct is sufficient to satisfy the standard of actual or implied malice

required to establish punitive damages.

       26.     Plaintiff claims punitive damages relating to the wrongful death claim as provided

by Maine’s Death Act as well as punitive damages available in connection with Plaintiff’s

survival claim based upon the common law.



       WHEREFORE, Plaintiff prays for judgment as follows:

       1.      All categories of damages recoverable under Maine’s Death Act, including

               emotional distress, loss of consortium, pecuniary loss, medical expenses, funeral

               expenses and punitive damages.

       2.      All damages recoverable for decedent’s common law injury claim, which survives

               decedent’s death and becomes property of the estate, including damages for

               decedent’s emotional distress, pain and suffering and punitive damages.

       3.      Interest, costs, and such other relief as the Court deems just and equitable.


                                     Demand for Jury Trial

                    Plaintiff hereby requests that her claim be tried by a jury.
  Case 2:21-cv-00264-JAW Document 1 Filed 09/13/21 Page 5 of 5    PageID #: 5




Date: September 13, 2021

                                              /s/ Taylor Asen, Esq.
                                              Taylor Asen, Esq.
                                              Maine Bar No.: 5832
                                              Benjamin R. Gideon, Esq.
                                              Maine Bar No.: 9419
                                              Gideon Asen LLC
                                              19 Yarmouth Drive, Suite 203
                                              New Gloucester, ME 04260
                                              Attorneys for Plaintiff
                                              service@gideonasenlaw.com
